— Appeal from an order of the Supreme Court at Special Term (Torraca, J.), entered August 7, 1985 in Albany County, which granted plaintiffs motion for a preliminary injunction.
The preliminary injunction was properly granted (see, Herzfeld & Stern v Ironwood Realty Corp., 102 AD2d 737; Grand Liberte Coop, v Bilhaud, 126 Mise 2d 961, 963-964). Contrary to defendant’s suggestion, the merits of the underlying action must be addressed by the court of original jurisdiction and not by this court in the first instance. The order should be affirmed.
Order affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.